Case 2:20-cv-03487-MCA-LDW Document 25 Filed 10/26/20 Page 1 of 1 PageID: 296




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 JABBAR COLLINS,
                                                           Civil Action No. 20-3487(MCA)
                       Plaintiff,
                                                                        ORDER
 v.
 BOBS DISCOUNT FURNITURE,
 SECAUCUS, NEW JERSEY, et al.,
                       Defendants.


       THIS MATTER comes before the Court by way of plaintiff’s motion to remand this case

to state court, ECF No. 8;

       and it appearing that Judge Wettre issued a Report and Recommendation dated September

23, 2020, in which Judge Wettre recommended that this Court grant Plaintiff’s motion to remand,

ECF. No. 24; and

       it appearing that neither Defendant nor Plaintiff have filed any objections to the Report and

Recommendation; and

       it appearing that for the reasons set forth in Judge Wettre’s Report and Recommendation;

       IT IS on this 23rd day of October, 2020,

       ORDERED that Judge Wettre’s Report and Recommendation dated September 23, 2020,

is ADOPTED and Plaintiff’s motion to remand ECF. NO. 8 is GRANTED.

                                                     s/ Madeline Cox Arleo__________
                                                     Hon. Madeline Cox Arleo
                                                     United States District Judge
